DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/Reason for Allowance
Claims 1-10 are allowed. The following is an examiner's statement of reasons for allowance: The claims 1-10 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) converting the first spectral reflectance into a second spectral reflectance, to be reproduced before lamination processing, using a mutual conversion formula of a spectral reflectance before lamination processing and a spectral reflectance after lamination processing; and calculating a second output device color that is an output device color using the second spectral reflectance, the output profile, and light source information.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Identification of Closest Prior Art
The closest prior art is Hagiwara (JP 2020-182050) discloses a printing method includes the steps of: printing a multi-patch color chart CT0 on a recording medium ME1; measuring the printed color chart CT1 to obtain a first spectral reflectance R1 before laminating; measuring a laminated color chart CT2 to obtain a second spectral reflectance R2 after the lamination; creating a spectral reflectance conversion formula that converts the first spectral reflectance R1 to the second spectral reflectance R2; calculating the spectral reflectance of the printed matter after laminating using the spectral reflectance conversion formula; creating a post-lamination profile that reproduces the color of an input image IM0 after laminating on the basis of the spectral reflectance after laminating and a light source distribution of an observation light source; and creating a device link profile 640 from the pre-lamination profile and the post-lamination profile. However, Hagiwara fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.             
 
 The other closest prior art is Horita (US 2011/0216335) which teaches a method involves a generating step for generating a profile (S10) corresponding to a print based on an acquired optical property value of the print, an acquired optical property value of a protective film i.e. laminating film, and an acquired spectral distribution of a light source. Colors of image data representing an image of another print is converted into colors of image data representing an image of the former print using the generated profile as an input profile and another generated profile as an output profile in a color converting step. However, Horita fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.            
 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW H LAM/               Primary Examiner, Art Unit 2675